Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant's request for continued examination filed on October 13, 2020.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on October 13, 2020, have been entered.

Status of Claims
Amendment of claims 11-12, 24, 28-29 and 33, is acknowledged.
Claims 11-12 and 15-33 are currently pending and are the subject of this office action.
Claims 17-18, 21-23, 26 and 31 were previously withdrawn.
Newly amended claims 28 and 33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously examined claims 11-12, 15-16, 19-20, 24-25, 27, 29-30 and 32 recite a method of treating hypertension comprising the administration of a composition comprising a GABA-a agonist and an ARB inhibitor without any limitation regarding the formulation, while amended claims 28 and 33 recite a specific GABA-a agonist/ARB formulation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28 and 33 are further withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 11-12, 15-16, 19-20, 24-25, 27, 29-30 and 32 are under examination.

Priority
The present application is a DIV of 14/252,168 filed on 04/14/2014 (Now US 9339542), and claims priority to provisional application No. 61/812,415 filed on 08/04/2013.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Modified Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 15-16, 19-20, 24-25, 27, 29-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et. al. (US 2010/0104728, cited in prior office action), Cheng et. al. (US 2012/0164120, cited in prior office action), Kaufman et. al. (US 2013/0251671, cited in prior office action), Kimura et. al. (Jpn. J. Pharmacol. (2002) 89:388-394, cited in prior office action), Hayakawa et. al. (British Journal of Nutrition (2004) 92:411-417, cited in prior office action), Elliot et. al. (J. Physiol. (1959) 146:70-84, cited in prior office action), Inoue et. al. (European Journal of Clinical Nutrition (2003) 57:49-495, cited in prior office action), See (Expert Opin. Pharmacother. (2001) 2:1795-1804) and Kjeldsen et. al. (Expert Opin. Emerging Drugs (2005) 10:729-745) as evidenced by Emala (US 2010/0048732, cited in previous office action)

For claims 11, 24 and 29, the prior art teaches that GABA (Gamma Amino Butyric Acid) and GABA agonists are effective in treating hypertension in both animals and humans. 
 For example: Thomson teaches that the oral administration of a therapeutically effective amount of GABA either alone or in GABA enriched foods has proven to be effective in treating hypertension in animal models that correlate with the treatment of hypertension in humans (see [0003]). 

Kaufman teaches a method of treating one or more symptoms associated with metabolic syndrome, comprising the oral administration to a subject in need thereof a therapeutically effective amount of a GABA receptor agonist (see abstract), wherein one of the symptoms is hypertension (see [0005]-[0006], [0021], [0048], [0052]-[0053] and claim 2).  The subject can be a human (see [0067] and [0119] for example).   
More specifically, Kimura teaches that the i.v. administration of 0.3 mg/kg to 300.0 mg/kg of GABA to spontaneously hypertensive rats decreased the blood pressure of 9.20 +/-3.96 to 35.0 +/- 5.34 mmHg (see abstract and results on pages 389-391, and Discussion on pages 391-393).  They conclude that low-dose oral GABA decreases the blood pressure of hypertensive rats and that mildly hypertensive human patients who daily consumed a fermented milk product containing 10 mg of GABA reduced their BP after 4 weeks (see page 392 right column). 
 Hayakawa teaches that the oral administration of GABA or GABA enriched dairy products decreased the blood pressure of spontaneously hypertensive Wistar-Kyoto rats.  A single oral dose of GABA (0.05 mg/kg or 0.5 mg/kg or 5.0 mg/kg, see under dosage on page 412) or GABA enriched milk (5 ml/Kg, 0.5 mg GABA/Kg) significantly decreases blood pressure from 4 to 8 hours after administration (see abstract).  
Elliot teaches that in healthy man, the i.v. administration of 50 mg or 100 mg of GABA resulted in lowering their blood pressure (see pages 71-72 under Experiments on human subjects).

The prior art also teaches that the oral administration of compositions comprising therapeutically effective amounts of ARBs (Angiotensin II Receptor Blockers) are effective in treating hypertension in humans.  For example both: See and Kjelsen teach that the oral administration of ARBs are known to treat hypertension (see entire documents).

Before the effective filing date of the claimed it would have been prima facie obvious for a person of ordinary skill in the art to treat hypertension in a human suffering from hypertension comprising the orally or i.v. co-administration of a composition comprising a dosage of GABA or a GABA agonist and a dosage of ARB, each of which is taught by the prior art to be useful for the same purpose (treating hypertension), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
  
The prior art is silent regarding: “individuals expressing GABA-a receptors in systemic blood vessels due to essential hypertension” (Claim 11) or “individuals expressing GABA-a receptors in smooth muscle due to essential hypertension” (Claim 24) or “individuals expressing GABA-a receptors in endothelium due to essential hypertension” (Claim 29).  However, according to the specification: “The inventor found that the blood vessels, smooth muscle and endothelium of an individual express GABA-a receptors during “altered states” of an individual” (see page 9, lines 1-3). One of these altered states is hypertension (see page 9, lines 3-6).   Also, Emala (US 2010/0048732, cited in previous office action) teaches: “The expression of GABA receptors in these smooth muscles of gut bladder, vascular and uterine smooth muscle was inferred from pharmacologic responses” (see paragraph [0010]).
So, unless Applicant can prove it otherwise, it is assumed that any individual having “hypertension”, has GABA receptors expressed in the individual’s blood vessels, smooth muscles and endothelium.

The prior art is silent regarding:
“Increasing prostacyclin release in systemic blood vessels of a human individual with essential hypertension to improve vasodilation” or “synergistically promoting increased release of prostacyclin by blockading angiotensin II in the individual through the action of the dosage of the ARB to reduce GABA-a receptor inhibition due to angiotensin II presence during a period of time”; “activating the uninhibited GABA-a receptors through the action of the GABA-a agonist during the period of time” and “relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release 00077118.1 3and relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release..”.  
However: “Increasing prostacyclin release in systemic blood vessels of a human individual with essential hypertension to improve vasodilation” or “synergistically promoting increased release of prostacyclin by blockading angiotensin II in the individual through the action of the dosage of the ARB to reduce GABA-a receptor inhibition due to angiotensin II presence during a period of time”; “activating the uninhibited GABA-a receptors through the action of the GABA-a agonist during the period of time” and “relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release 00077118.1 3and relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release..”  will naturally flow from the teachings of (or method made obvious by) the prior art, since the same composition (a composition comprising  GABA or GABA agonist and an ARB) is being administered to the same subjects (hypertensive human patients, which are individuals having GABA-a receptors expressed in the systemic blood vessels, smooth muscles and endothelium due to hypertension). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent “Increasing prostacyclin release in systemic blood vessels of a human individual with essential hypertension to improve vasodilation” or “synergistically promoting increased release of prostacyclin by blockading angiotensin II in the individual through the action of the dosage of the ARB to reduce GABA-a receptor inhibition due to angiotensin II presence during a period of time”; “activating the uninhibited GABA-a receptors through the action of the GABA-a agonist during the period of time” and “relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release 00077118.1 3and relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release..”, by practicing the method made obvious by the prior art: “the administration of a dosage of a composition comprising GABA-a agonist and an ARB to individuals having hypertension (i.e. individuals having GABA-a receptors expressed in the systemic blood vessels, smooth muscles and endothelium due to hypertension), one will also be “Increasing prostacyclin release in systemic blood vessels of a human individual with essential hypertension to improve vasodilation” or “synergistically promoting increased release of prostacyclin by blockading angiotensin II in the individual through the action of the dosage of the ARB to reduce GABA-a receptor inhibition due to angiotensin II presence during a period of time”;  “activating the uninhibited GABA-a receptors through the action of the GABA-a agonist during the period of time” and “relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release 00077118.1 3and relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release..”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“Increasing prostacyclin release in systemic blood vessels of a human individual with essential hypertension to improve vasodilation” or “synergistically promoting increased release of prostacyclin by blockading angiotensin II in the individual through the action of the dosage of the ARB to reduce GABA-a receptor inhibition due to angiotensin II presence during a period of time”; “activating the uninhibited GABA-a receptors through the action of the GABA-a agonist during the period of time” and “relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release 00077118.1 3and relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release..”) of the method “the administration of a dosage of a composition comprising a GABA-a agonist and an ARB to individuals suffering from hypertension").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Apparently Applicant has discovered a new mechanism of action (“Increasing prostacyclin release in systemic blood vessels of a human individual with essential hypertension to improve vasodilation” or “synergistically promoting increased release of prostacyclin by blockading angiotensin II in the individual through the action of the dosage of the ARB to reduce GABA-a receptor inhibition due to angiotensin II presence during a period of time”; “activating the uninhibited GABA-a receptors through the action of the GABA-a agonist during the period of time” and “relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release00077118.1 3and relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release..”)  of an obvious invention (a method of treating hypertension comprising the administration of a composition comprising and ARB and a GABA agonist).  The explanation of an effect or mechanism of action obtained when using a compound or group of compounds (e.g. (“Increasing prostacyclin release in systemic blood vessels of a human individual with essential hypertension to improve vasodilation” or “synergistically promoting increased release of prostacyclin by blockading angiotensin II in the individual through the action of the dosage of the ARB to reduce GABA-a receptor inhibition due to angiotensin II presence during a period of time”; and “activating the uninhibited GABA-a receptors through the action of the GABA-a agonist during the period of time and relaxing smooth muscle of the systemic blood vessels as a result of increased prostacyclin release) cannot confer novelty on an obvious process (a method of treating hypertension comprising the administration of a composition comprising and ARB and a GABA agonist) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.
Further, reducing the levels of angiotensin II is exactly what ARBs are supposed to do, and activating GABA-a receptors is what GABA-a agonists are supposed to do.

All this will result in the practice of claims 11, 24 and 29 with a reasonable expectation of success.
	
For claims 12, 25 and 30, the prior art is silent regarding:

However, the prior art teaches individual dosages for the treatment of hypertension with ARBs.  Further, the amount of ARB necessary for efficacy will be lower when combined with another antihypertensive like a GABA agonist.
Finally, Dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  The skilled in the art knowing the individual effective amounts of GABA and ARB necessary for treating hypertension, and knowing the amounts necessary when both drugs are combined, will try to optimize the amount of each drug in order to attain the best possible treatment for any particular hypertensive patient.
	All this will result in the practice of claims 12, 25 and 30 with a reasonable expectation of success.

For claim 15, Inoue teaches that the administration of 3 g/day of GABA to hypertensive human patients had a significant effect in reducing blood pressure (see page 494, right column, second paragraph) which anticipates the instantly claimed range (1 mg/day to 10 g/day).  For ARB, See teaches daily doses range from 8 to 800 mg/day depending on the specific ARB (see page 1797, Table 1) which anticipates the instantly claimed range (1 mg/day to 1000 mg/day).


For claim 16 Kaufman further teaches that GABA agonists may be delivered via sustained release systems (see [0126]), thus resulting in the practice of instant claim 16 with a reasonable expectation of success.

For claims 19-20, 27 and 32 the prior art is silent regarding:
“Relaxing smooth muscle of the systemic blood vessels through increased prostacyclin release” or “reducing blood pressure due to relaxation of the smooth muscle”.
However: “relaxing smooth muscle of the systemic blood vessels through increased prostacyclin release” or “reducing blood pressure due to relaxation of the smooth muscle” will naturally flow from the teachings of (or method made obvious by) the prior art, since the same composition (a composition comprising GABA or GABA agonist and an ARB) is being administered to the same subjects (hypertensive human patients, which are individuals having GABA-a receptors expressed in the systemic blood vessels, smooth muscles and endothelium due to hypertension). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “relaxing smooth muscle of the systemic blood vessels through increased prostacyclin release” or reducing blood pressure due to relaxation of the smooth muscle”, by practicing the method made obvious by the prior art: “the administration of a dosage of a composition comprising GABA-a agonist and an ARB to individuals having hypertension (i.e. individuals having GABA-a receptors expressed in the systemic blood vessels, smooth muscles and endothelium due to hypertension), one will also be “relaxing smooth muscle of the systemic blood vessels through increased prostacyclin release” or “reducing blood pressure due to relaxation of the smooth muscle”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“relaxing smooth muscle of the systemic blood vessels through increased prostacyclin release” or “reducing blood pressure due to relaxation of the smooth muscle”) of the method made obvious by the prior art (“the administration of a dosage of a composition comprising a GABA-a agonist and an ARB to individuals suffering from hypertension").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
All this will result in the practice of claims 19-20, 27 and 32 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.


As discussed in the above rejection regarding “increasing prostacyclin release”: Applicant simply discovered another advantage or mechanism of action that would naturally flow from the teachings of the prior art.
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Apparently Applicant has discovered a new mechanism of action (“increasing prostacyclin release”) of an obvious process (administering a combination of a GABA agonist and an ARB to hypertensive patients).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. increasing prostacyclin release”) cannot confer novelty to an obvious process (administering a combination of a GABA-a agonist and an ARB to hypertensive patients) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
 In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.

Second, the fact that ARBs and GABA agonist were known for a long time and nobody combined them to treat hypertension is not per se a reason of non-obviousness.  The fact that nobody tried this mixture in so many years it might be that it did not make sense scientifically or financially, or since there are so many drugs and drug combinations already for the treatment of hypertension, that nobody felt motivated to make one more combination, etc.

Third, there is no question that treating hypertension is an important medical achievement, however it cannot be considered a “long felt, but unresolved need” since there several drugs in the market that have proven to be efficacious for the treatment of hypertension.  

Fourth, the Liu reference teaches that milk fermented with Lactobacillus paracasei (101FM) or Lactobacillus plantarum (FM 102) have ACEI (Angiotensin I converting enzyme inhibitor) and GABA activities, it does not mention ARBs 

Fifth, there is no prior art that teaches away from co-administering a GAGA-a agonist and an ARB for the treatment of hypertension.  Even if the prior art teaches away from ARBs “releasing prostacyclin” or GABA agonists “releasing a vasodilator material such as prostacyclin”, as stated so many times “releasing prostacyclin” is a mechanism of action and not a structural limitation, so even if the prior art teaches away from “releasing prostacyclin”:
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Apparently Applicant has discovered a new mechanism of action (“increasing prostacyclin release”) of an obvious process (administering a combination of a GABA agonist and an ARB to hypertensive patients).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. increasing prostacyclin release”) cannot confer novelty to an obvious process (administering a combination of a GABA-a agonist and an ARB to hypertensive patients) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based 

Regarding Applicant’s recognition of a problem of an obvious invention, one more time:
MPEP 2145 II states: “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Apparently Applicant has discovered a new mechanism of action (“increasing prostacyclin release”) of an obvious process (administering a combination of a GABA agonist and an ARB to hypertensive patients).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. increasing prostacyclin release”) cannot confer novelty to an obvious process (administering a combination of a GABA-a agonist and an ARB to hypertensive patients) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.



Conclusion
No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1628
March 29, 2021.